United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1894
Issued: April 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 11, 2007 appellant filed a timely appeal from an April 6, 2007 decision of the
Office of Workers’ Compensation Programs denying his request for further merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. As the most recent merit decision of record, a March 14, 2006 decision denying an
increase in a schedule award, is more than one year old, the Board lacks jurisdiction to review
the merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On November 20, 1999 appellant, then a 46-year-old mail processor, filed an
occupational disease claim alleging that, as a result of his federal duties, he sustained an
1

20 C.F.R. § 501.3(d)(2).

aggravation of degenerative arthritis of both hips, right greater than left. In a statement dated
January 15, 2000, he indicated that his injury was a result of repetitive strenuous duties,
including standing, lifting trays of mail weighing between 10 and 35 pounds, bending, twisting
and kneeling. By letter dated September 1, 2000, the Office accepted appellant’s claim for
aggravation of degenerative arthritis, bilateral hips. On June 20, 2002 he underwent a total right
hip replacement. Appropriate compensation and medical benefits were paid. On October 27,
2003 the Office issued a schedule award for a 60 percent bilateral impairment of both lower
extremities.
In a medical report dated October 5, 2005, Dr. Jeffrey W. Martin, a Board-certified
orthopedic surgeon, stated that appellant had reached maximum medical improvement with
regard to his hip. He noted that his final diagnosis was right hip pain of uncertain etiology, with
a secondary diagnosis of prosthetic right hip replacement. Dr. Martin noted that his permanent
impairment to the extremity at the level of the right hip was 50 percent. On November 8, 2005
appellant filed another claim for a schedule award. In a report dated January 13, 2006, the Office
medical adviser noted that Dr. Martin’s evaluation did not conform to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 1991). It did not
provide sufficient information for determining appellant’s rating pursuant to the A.M.A., Guides.
The Office medical adviser recommended that appellant be referred to a physician skilled in the
application of the A.M.A., Guides for an impairment rating.
On February 1, 2006 the Office referred appellant to Dr. John A. Gragnani, a Boardcertified physiatrist, for a second opinion examination. In a medical report dated February 16,
2006, Dr. Gragnani reviewed appellant’s records, discussed his physical examination including
his measurements and impairment ratings, and determined that appellant had a 50 percent
impairment of the lower extremity for the right hip and a 5 percent impairment rating for the left
lower hip pursuant to the A.M.A., Guides.2 In a report dated March 6, 2006, the Office medical
adviser noted that Dr. Gragnani’s impairment ratings were acceptable based on the A.M.A.,
Guides.
By decision dated March 14, 2006, the Office determined that appellant was not entitled
to any additional schedule award since the recent impairment rating was less than the impairment
rating of the prior schedule award.
On March 14, 2007 appellant filed a request for reconsideration of the March 14, 2006
decision of the Office. He argued that he remained permanently disabled by a condition causally
related to employment and that the Office improperly terminated his benefits. Appellant
submitted a March 8, 2007 report from Dr. Martin, who stated:
“[Appellant’s] exam[ination] today shows a healed scar without induration or
swelling over his right hip. He has essentially supple ROM [range of motion] in
both hips including 100 [degrees] flexion, 40 [degrees] abduction, 30 [degrees]
internal rotation and 35 [degrees] external rotation. There is essentially no
irritability during passive ROM testing. [Appellant] is able to perform a sustained
straight leg raising and slight resistance on both sides though he does complain of
2

In making this determination, Dr. Gragnani utilized Tables 17-33 and 7-34 of the A.M.A., Guides.

2

discomfort during the maneuver bilaterally. He is mildly tender over the
posterolateral trochanteric region bilaterally. [Lumbosacral] spine is nontender.
Negative seated straight leg raising to 90 [degrees]. No atrophy of his
extremities. Pedal pulses are 2+ [deep pulse] bilaterally. Gait is unremarkable.
“X-rays of [appellant] hips show an unremarkable appearing cementless [total hip
replacement] on the right. On the left he has early degenerative superior joint
space narrowing with sclerosis and small osteophytes.
“I had a long talk today with [appellant] concerning his hip complaints. I feel his
left hip radiographically shows evidence of degenerative arthritis, but I do not see
significant degree of worsening of the condition at least on x-ray since his last
films. He also has no evidence for any abnormality structurally about his right
hip prosthesis. Some degree of pain may be coming from bilateral trochanteric
bursitis which is diagnosed on the basis of his localized tenderness. [Appellant] is
aware this problem is not likely to worsen or ever become crippling in nature.
The maximum treatment typically involves the use of mild analgesics, stretching,
aquatherapy, heat/cold application and possibly massage or ultrasound. The
problem is also expected to wax and wane over time. He was given a prescription
today for [physical therapy] to include aquatherapy for stretching and
strengthening in both hips.”
By decision dated April 6, 2007, the Office denied appellant’s request for
reconsideration. The Office found that appellant failed to provide new and relevant evidence
sufficient to warrant further merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,3
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.4 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.5
In support of his request for reconsideration, appellant is not required to submit all
evidence which may be necessary to discharge his burden of proof.6 Appellant need only submit

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2) (2003).

5

20 C.F.R. § 10.608(b) (2003).

6

Helen E. Tschantz, 39 ECAB 1382 (1988).

3

relevant, pertinent evidence not previously considered by the Office.7 When reviewing an Office
decision denying a merit review, the function of the Board is to determine whether the Office
properly applied the standards set forth at section 10.606(b)(2) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.8
ANALYSIS
Appellant’s claim was accepted for aggravation of degenerative arthritis, both hips.
Compensation and medical benefits were paid. In a decision dated October 27, 2003, the Office
issued a schedule award for a 60 percent bilateral impairment to appellant’s lower extremities.
On November 8, 2005 appellant filed another claim for a schedule award. Dr. Martin,
appellant’s treating physician, indicated in a report dated October 5, 2005 that he had an
impairment of his right hip of 50 percent. As this report did not conform to the A.M.A., Guides
the Office referred appellant to Dr. Gragnani for a second opinion and in a report dated
February 16, 2006, Dr. Gragnani applied the A.M.A., Guides and determined that appellant had a
50 percent impairment of his right hip and a 5 percent impairment of his left hip. By decision
dated March 14, 2006, the Office determined that appellant was not entitled to any additional
schedule award since the impairment rating of Dr. Gragnani was less than the impairment noted
in appellant’s previous schedule award. On March 14, 2007 appellant requested reconsideration.
The underlying issue in this case is whether appellant has more than a 60 percent bilateral
impairment to the lower extremities. In support of his request for reconsideration, appellant
submitted a March 8, 2007 report from Dr. Martin. Although the physician listed findings
regarding the right hip, he did not discuss appellant’s impairment to either lower extremity.
Rather, his comments were limited to a general discussion of appellant’s complaints with regard
to his right hip. As Dr. Martin never addressed the nature or extent of impairment, this report is
irrelevant to the underlying issue. The Board has held that the submission of evidence which
does not address the particular issue involved does not comprise a basis for reopening a case.9
In his request for reconsideration before the Office and on appeal before the Board,
appellant contends that the Office failed to establish that his disability had ceased or was no
longer related to his employment. However, the March 14, 2006 decision from which appellant
requested reconsideration is not a decision regarding the termination of benefits; it is a decision
on appellant’s schedule award. Accordingly, his argument is not on point. Therefore, appellant
did not advance a relevant legal argument not previously considered by the Office not did
appellant show that the Office erroneously applied or interpreted a specific point of law. As he
has not met any of the criteria for requiring merit review of his claim, the Office properly denied
his request for reconsideration.

7

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

8

Annette Louis, 54 ECAB 783 (2003).

9

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s request for merit review.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 6, 2007 is affirmed.
Issued: April 1, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

